                         Case 1-19-43106-cec               Doc 1       Filed 05/21/19            Entered 05/21/19 20:44:41



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

Case number (if known)                                                     Chapter       7
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known). For
more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                MEC GENERAL CONSTRUCTION CORP.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  4011 76th St                                                   4011 76th St
                                  Elmhurst, NY 11373-1033                                        Elmhurst, NY 11373-1033
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Queens                                                         Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 4011 76th St Elmhurst, NY 11373-1033
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                        Case 1-19-43106-cec                      Doc 1       Filed 05/21/19              Entered 05/21/19 20:44:41

Debtor    MEC GENERAL CONSTRUCTION CORP.                                                                Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                     Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                  less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow statement,
                                                                  and federal income tax return or if all of these documents do not exist, follow the procedure in 11
                                                                  U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                  Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                   When                                    Case number
                                                District                                   When                                    Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                         Relationship
                                                District                                   When                                Case number, if known




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 2
                      Case 1-19-43106-cec                   Doc 1          Filed 05/21/19           Entered 05/21/19 20:44:41

Debtor   MEC GENERAL CONSTRUCTION CORP.                                                            Case number ( if known )
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                No
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                          Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                     5001-10,000                                 50,001-100,000
                                 50-99
                                 100-199                                         10,001-25,000                               More than100,000
                                 200-999

15. Estimated Assets            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities        $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                 $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                       Case 1-19-43106-cec                    Doc 1         Filed 05/21/19                 Entered 05/21/19 20:44:41

Debtor    MEC GENERAL CONSTRUCTION CORP.                                                                  Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       May 21, 2019
                                                    MM / DD / YYYY


                              X   /s/ EDMILSON F. DELIMA                                                         EDMILSON F. DELIMA
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   PRESIDENT




18. Signature of attorney     X   /s/ Joseph A. Fazio                                                              Date May 21, 2019
                                  Signature of attorney for debtor                                                      MM / DD / YYYY

                                  Joseph A. Fazio
                                  Printed name

                                  Law Office of Joseph A. Fazio
                                  Firm name


                                  94 Willis Ave
                                  Mineola NY 11501, NY 11501
                                  Number, Street, City, State & ZIP Code


                                  Contact phone                                      Email address         jfazio@prolawgroup.com

                                  4123857
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                   Case 1-19-43106-cec                     Doc 1         Filed 05/21/19            Entered 05/21/19 20:44:41




    Fill in this information to identify the case:

Debtor name       MEC GENERAL CONSTRUCTION CORP.

United States Bankruptcy Court for the:      EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)
              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
              Schedule H: Codebtors (Official Form 206H)
              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       May 21, 2019                      X /s/ EDMILSON F. DELIMA
                                                             Signature of individual signing on behalf of debtor

                                                              EDMILSON F. DELIMA
                                                              Printed name

                                                              PRESIDENT
                                                              Position or relationship to debtor
                           Case 1-19-43106-cec                      Doc 1         Filed 05/21/19              Entered 05/21/19 20:44:41



        Fill in this information to identify the case:
 Debtor name MEC GENERAL CONSTRUCTION CORP.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                 Check if this is an
                                               YORK, BROOKLYN DIVISION
 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 FRANCISCO                                                                             Unliquidated                                                                              $0.00
 PASTRANA

 HILTI INC.                                                                                                                                                              $73,204.48

 JEAN NORENA                                                                           Unliquidated                                                                              $0.00

 JESUS AQUILINO                                                                        Unliquidated                                                                              $0.00
 ULLOA MARIN
 3768 97th St
 Corona, NY
 11368-1753
 JOEL LEON                                                                             Unliquidated                                                                              $0.00
 PERUANO

 JORDAN                                                                                Unliquidated                                                                              $0.00
 SOPLOPUCO

 JOSE OROCAJA                                                                          Unliquidated                                                                              $0.00

 JUAN QUISPE                                                                           Unliquidated                                                                              $0.00
 2175 Belmont Ave
 Apt 5
 Bronx, NY
 10457-2626
 JULIO E RIOS                                                                          Unliquidated                                                                              $0.00
 9030 46TH AVE APT
 1
 Elmhurst, NY 11373
 KAZALAS PAINT                                                                                                                                                           $65,883.40
 SUPPLY CO., INC.
 9016 37th Ave
 Jackson Heights,
 NY 11372-7918




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                           Case 1-19-43106-cec                      Doc 1         Filed 05/21/19              Entered 05/21/19 20:44:41




 Debtor    MEC GENERAL CONSTRUCTION CORP.                                                                    Case number (if known)
           Name

 Name of creditor and           Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,      and email address of   (for example, trade debts,        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code             creditor contact       bank loans, professional         unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                       services, and government             disputed        value of collateral or setoff to calculate unsecured claim.
                                                       contracts)                                           Total claim, if            Deduction for value         Unsecured claim
                                                                                                            partially secured          of collateral or setoff
 LUIS TAMAY                                                                            Unliquidated                                                                              $0.00
 3414 97th St
 Flushing, NY
 11368-1032
 MARJAM SUPPLY                                                                                                                                                         $326,906.05
 CO. INC.
 885 Conklin St
 Farmingdale, NY
 11735-2400
 NEW YORK STATE                                                                                                                                                            $2,357.44
 INSURANCE FUND
 8 Corporate Center
 Dr Fl 2
 Melville, NY
 11747-3193
 OSCAR LONDONO                                                                         Unliquidated                                                                              $0.00

 PAUL MEDINA                                                                           Unliquidated                                                                              $0.00
 10605 37th Ave Apt
 1
 Corona, NY
 11368-2489
 ROBERT DAVILA                                                                         Unliquidated                                                                              $0.00
 520 52nd St Apt 4L
 Brooklyn, NY
 11220-2754
 ROBERTO                                                                               Unliquidated                                                                              $0.00
 CESPEDES

 ROSELO                                                                                Unliquidated                                                                              $0.00
 RODRIGUEZ
 6609 Grand Ave
 Maspeth, NY
 11378-2540
 THE SHERWIN                                                                                                                                                           $237,988.14
 WILLIAMS
 COMPANY
 313 Butler St
 Brooklyn, NY
 11217-3034
 WALTER PAENCO                                                                         Unliquidated                                                                              $0.00




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                           Case 1-19-43106-cec                                     Doc 1              Filed 05/21/19                         Entered 05/21/19 20:44:41


            Fill in this information to identify the case:

 Debtor name            MEC GENERAL CONSTRUCTION CORP.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $                    0.00

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$          706,339.51


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             706,339.51




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1      Filed 05/21/19       Entered 05/21/19 20:44:41


           Fill in this information to identify the case:

 Debtor name        MEC GENERAL CONSTRUCTION CORP.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                          Check if this is an
                                                                                                                           amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                          12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

    No.     Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                            debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

    No.     Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

    No.     Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

    No.     Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    No.     Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.
Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                     page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 1-19-43106-cec                     Doc 1      Filed 05/21/19           Entered 05/21/19 20:44:41


 Debtor         MEC GENERAL CONSTRUCTION CORP.                                                Case number (If known)
                Name




 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    No.     Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

    No.     Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                   page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                         Case 1-19-43106-cec                              Doc 1            Filed 05/21/19                    Entered 05/21/19 20:44:41


 Debtor           MEC GENERAL CONSTRUCTION CORP.                                                                       Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                       $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                                        $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                           $0.00




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                         page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                    Doc 1      Filed 05/21/19          Entered 05/21/19 20:44:41


          Fill in this information to identify the case:

 Debtor name        MEC GENERAL CONSTRUCTION CORP.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                             12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

     No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                          page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                       Case 1-19-43106-cec                      Doc 1           Filed 05/21/19                  Entered 05/21/19 20:44:41


    Fill in this information to identify the case:

 Debtor name        MEC GENERAL CONSTRUCTION CORP.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
          Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
          priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim           Priority amount

 2.1       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                             unknown           $0.00
           CREY ESTERLIN BONILLA                                Check all that apply.
                                                                 Contingent
           11101 39th Ave Apt 4                                 Unliquidated
           Corona, NY 11368-2649                                 Disputed

           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.2       Priority creditor's name and mailing address         As of the petition filing date, the claim is:                             unknown           $0.00
           FRANCISCO PASTRANA                                   Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed
           Date or dates debt was incurred                      Basis for the claim:


           Last 4 digits of account number                      Is the claim subject to offset?
           Specify Code subsection of PRIORITY                  No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                       G65488
                        Case 1-19-43106-cec                     Doc 1           Filed 05/21/19                  Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                              Case number (if known)
             Name

 2.3      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JEAN NORENA                                           Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.4      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JESUS AQUILINO ULLOA MARIN                            Check all that apply.
                                                                 Contingent
          3768 97th St                                          Unliquidated
          Corona, NY 11368-1753                                  Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.5      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JOEL LEON PERUANO                                     Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.6      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JONATHON BONILLA                                      Check all that apply.
                                                                 Contingent
          11101 39th Ave Apt 4                                  Unliquidated
          Corona, NY 11368-2649                                  Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 2 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                     Doc 1           Filed 05/21/19                  Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                              Case number (if known)
             Name

 2.7      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JORDAN SOPLOPUCO                                      Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.8      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JOSE OROCAJA                                          Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.9      Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JOSE POLO                                             Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.10     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JUAN QUISPE                                           Check all that apply.
                                                                 Contingent
          2175 Belmont Ave Apt 5                                Unliquidated
          Bronx, NY 10457-2626                                   Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 3 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                     Doc 1           Filed 05/21/19                  Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                              Case number (if known)
             Name

 2.11     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          JULIO E RIOS                                          Check all that apply.
                                                                 Contingent
          9030 46TH AVE APT 1                                   Unliquidated
          Elmhurst, NY 11373                                     Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.12     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          LEOBARDO CASTILLO                                     Check all that apply.
                                                                 Contingent
          7010 Fort Hamilton Pkwy                               Unliquidated
          Brooklyn, NY 11228-1104                                Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.13     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          LUCAS DIAS PEREIRA                                    Check all that apply.
                                                                 Contingent
          1506 Avalon Pines Dr                                  Unliquidated
          Coram, NY 11727-5140                                   Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.14     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          LUIS TAMAY                                            Check all that apply.
                                                                 Contingent
          3414 97th St                                          Unliquidated
          Flushing, NY 11368-1032                                Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 4 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                     Doc 1           Filed 05/21/19                  Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                              Case number (if known)
             Name

 2.15     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          OSCAR BRITO                                           Check all that apply.
                                                                 Contingent
          3242 82nd St Bsmt                                     Unliquidated
          East Elmhurst, NY 11370-2004                           Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.16     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          OSCAR LONDONO                                         Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.17     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          PAUL MEDINA                                           Check all that apply.
                                                                 Contingent
          10605 37th Ave Apt 1                                  Unliquidated
          Corona, NY 11368-2489                                  Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.18     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          ROBERT DAVILA                                         Check all that apply.
                                                                 Contingent
          520 52nd St Apt 4L                                    Unliquidated
          Brooklyn, NY 11220-2754                                Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 5 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                     Doc 1           Filed 05/21/19                  Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                              Case number (if known)
             Name

 2.19     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          ROBERTO CESPEDES                                      Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.20     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          ROBERTO SEPEDES                                       Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.21     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          ROSELO RODRIGUEZ                                      Check all that apply.
                                                                 Contingent
          6609 Grand Ave                                        Unliquidated
          Maspeth, NY 11378-2540                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes

 2.22     Priority creditor's name and mailing address          As of the petition filing date, the claim is:                     unknown   $0.00
          WALTER PAENCO                                         Check all that apply.
                                                                 Contingent
                                                                Unliquidated
                                                                 Disputed

          Date or dates debt was incurred                       Basis for the claim:


          Last 4 digits of account number                       Is the claim subject to offset?
          Specify Code subsection of PRIORITY                   No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                 Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 6 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                       Doc 1           Filed 05/21/19                  Entered 05/21/19 20:44:41


 Debtor        MEC GENERAL CONSTRUCTION CORP.                                                              Case number (if known)
               Name

 2.23       Priority creditor's name and mailing address          As of the petition filing date, the claim is:                                       unknown   $0.00
            WILMAN ARGUETA                                        Check all that apply.
                                                                   Contingent
                                                                  Unliquidated
                                                                   Disputed

            Date or dates debt was incurred                       Basis for the claim:


            Last 4 digits of account number                       Is the claim subject to offset?
            Specify Code subsection of PRIORITY                   No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                   Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                         Amount of claim

 3.1       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is: Check all that apply.              $73,204.48
           HILTI INC.                                                            Contingent
                                                                                 Unliquidated
           Date(s) debt was incurred                                             Disputed
           Last 4 digits of account number                                      Basis for the claim:

                                                                                Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is: Check all that apply.              $65,883.40
           KAZALAS PAINT SUPPLY CO., INC.                                        Contingent
                                                                                 Unliquidated
           9016 37th Ave                                                         Disputed
           Jackson Heights, NY 11372-7918
                                                                                Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                      Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is: Check all that apply.             $326,906.05
           MARJAM SUPPLY CO. INC.                                                Contingent
                                                                                 Unliquidated
           885 Conklin St                                                        Disputed
           Farmingdale, NY 11735-2400
                                                                                Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number     6627                             Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is: Check all that apply.                $2,357.44
           NEW YORK STATE INSURANCE FUND                                         Contingent
                                                                                 Unliquidated
           8 Corporate Center Dr Fl 2                                            Disputed
           Melville, NY 11747-3193
                                                                                Basis for the claim:
           Date(s) debt was incurred 1/14/19
           Last 4 digits of account number 8863                                 Is the claim subject to offset?   No  Yes
 3.5       Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is: Check all that apply.             $237,988.14
           THE SHERWIN WILLIAMS COMPANY                                          Contingent
                                                                                 Unliquidated
           313 Butler St                                                         Disputed
           Brooklyn, NY 11217-3034
                                                                                Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                      Is the claim subject to offset?   No  Yes

 Part 3:       List Others to Be Notified About Unsecured Claims


Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 7 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                     Doc 1       Filed 05/21/19               Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                        Case number (if known)
             Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

          Name and mailing address                                                                On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1      HANG & ASSOCIATES, PLLC
          13620 38th Ave Ste 10G                                                                  Line   2.16
          Flushing, NY 11354-4263
                                                                                                        Not listed. Explain

 4.2      MICHAEL FAILLACE & ASSOC., P.C.
          60 E 42nd St Rm 4510                                                                    Line   2.4
          New York, NY 10165-0012
                                                                                                        Not listed. Explain

 4.3      PEACE OF MIND INSURANCE BROKERAGE LLC
          2 Skillman St Ste 308                                                                   Line   3.4                                        8863
          Brooklyn, NY 11205-1550
                                                                                                        Not listed. Explain

 4.4      PETER C. COTELIDIS, ESQ.
          200 Old Country Rd Ste 190                                                              Line   3.2
          Mineola, NY 11501-4235
                                                                                                        Not listed. Explain

 4.5      RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                     Line   2.10
          New York, NY 10119-2403
                                                                                                        Not listed. Explain

 4.6      RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                     Line   2.19
          New York, NY 10119-2403
                                                                                                        Not listed. Explain

 4.7      RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                     Line   2.5
          New York, NY 10119-2403
                                                                                                        Not listed. Explain

 4.8      RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                     Line   2.18
          New York, NY 10119-2403
                                                                                                        Not listed. Explain

 4.9      RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                     Line   2.9
          New York, NY 10119-2403
                                                                                                        Not listed. Explain

 4.10     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                     Line   2.23
          New York, NY 10119-2403
                                                                                                        Not listed. Explain

 4.11     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                     Line   2.1
          New York, NY 10119-2403
                                                                                                        Not listed. Explain

 4.12     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                     Line   2.6
          New York, NY 10119-2403
                                                                                                        Not listed. Explain




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                     Doc 1       Filed 05/21/19            Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                     Case number (if known)
             Name

          Name and mailing address                                                             On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                               related creditor (if any) listed?         account number, if
                                                                                                                                         any
 4.13     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.15
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.14     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.12
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.15     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.20
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.16     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.13
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.17     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.17
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.18     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.3
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.19     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.8
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.20     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.22
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.21     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.2
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.22     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.11
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.23     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.21
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.24     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.7
          New York, NY 10119-2403
                                                                                                     Not listed. Explain

 4.25     RAPAPORT LAW FIRM, PLLC
          1 Penn Plz Ste 2430                                                                  Line   2.14
          New York, NY 10119-2403
                                                                                                     Not listed. Explain




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                     Doc 1       Filed 05/21/19               Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                     Case number (if known)
             Name

           Name and mailing address                                                            On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                               related creditor (if any) listed?             account number, if
                                                                                                                                             any
 4.26      RHETT A. FRIMET, P.C.
           10 E 40th St Fl 46                                                                  Line      3.1
           New York, NY 10016-0301
                                                                                                     Not listed. Explain

 4.27      STEPHANIE J. DONATO, ESQ.
           261 N Plank Rd                                                                      Line      3.5
           Newburgh, NY 12550-1724
                                                                                                     Not listed. Explain

 4.28      TESSER & COHEN
           946 Main St                                                                         Line      3.3                                     6627
           Hackensack, NJ 07601-5136
                                                                                                     Not listed. Explain


 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                      5a.         $                          0.00
 5b. Total claims from Part 2                                                                      5b.    +    $                    706,339.51
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                           5c.         $                      706,339.51




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 10
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                   Doc 1        Filed 05/21/19             Entered 05/21/19 20:44:41


           Fill in this information to identify the case:

 Debtor name        MEC GENERAL CONSTRUCTION CORP.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal    Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                   Doc 1    Filed 05/21/19           Entered 05/21/19 20:44:41


          Fill in this information to identify the case:

 Debtor name        MEC GENERAL CONSTRUCTION CORP.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
    2.1      EDMILSON F.                      4011 76th St                                       CREY ESTERLIN                   D
             DELIMA                           Elmhurst, NY 11373-1033                            BONILLA                         E/F         2.1
                                                                                                                                 G


    2.2      EDMILSON F.                      4011 76th St                                       FRANCISCO                       D
             DELIMA                           Elmhurst, NY 11373-1033                            PASTRANA                        E/F         2.2
                                                                                                                                 G


    2.3      EDMILSON F.                      4011 76th St                                       JEAN NORENA                     D
             DELIMA                           Elmhurst, NY 11373-1033                                                            E/F         2.3
                                                                                                                                 G


    2.4      EDMILSON F.                      4011 76th St                                       JESUS AQUILINO                  D
             DELIMA                           Elmhurst, NY 11373-1033                            ULLOA MARIN                     E/F         2.4
                                                                                                                                 G


    2.5      EDMILSON F.                      4011 76th St                                       JOEL LEON                       D
             DELIMA                           Elmhurst, NY 11373-1033                            PERUANO                         E/F         2.5
                                                                                                                                 G


    2.6      EDMILSON F.                      4011 76th St                                       JONATHON                        D
             DELIMA                           Elmhurst, NY 11373-1033                            BONILLA                         E/F         2.6
                                                                                                                                 G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                   Doc 1   Filed 05/21/19       Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                           Column 2: Creditor

              Name                            Mailing Address                               Name                        Check all schedules
                                                                                                                        that apply:
    2.7      EDMILSON F.                      4011 76th St                                  JORDAN                      D
             DELIMA                           Elmhurst, NY 11373-1033                       SOPLOPUCO                   E/F       2.7
                                                                                                                        G


    2.8      EDMILSON F.                      4011 76th St                                  JOSE OROCAJA                D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.8
                                                                                                                        G


    2.9      EDMILSON F.                      4011 76th St                                  JOSE POLO                   D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.9
                                                                                                                        G


    2.10 EDMILSON F.                          4011 76th St                                  JUAN QUISPE                 D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.10
                                                                                                                        G


    2.11 EDMILSON F.                          4011 76th St                                  JULIO E RIOS                D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.11
                                                                                                                        G


    2.12 EDMILSON F.                          4011 76th St                                  LEOBARDO                    D
             DELIMA                           Elmhurst, NY 11373-1033                       CASTILLO                    E/F       2.12
                                                                                                                        G


    2.13 EDMILSON F.                          4011 76th St                                  LUCAS DIAS                  D
             DELIMA                           Elmhurst, NY 11373-1033                       PEREIRA                     E/F       2.13
                                                                                                                        G


    2.14 EDMILSON F.                          4011 76th St                                  LUIS TAMAY                  D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.14
                                                                                                                        G


    2.15 EDMILSON F.                          4011 76th St                                  MARJAM SUPPLY               D
             DELIMA                           Elmhurst, NY 11373-1033                       CO. INC.                    E/F       3.3
                                                                                                                        G




Official Form 206H                                                      Schedule H: Your Codebtors                                Page 2 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                   Doc 1   Filed 05/21/19       Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                           Column 2: Creditor

              Name                            Mailing Address                               Name                        Check all schedules
                                                                                                                        that apply:
    2.16 EDMILSON F.                          4011 76th St                                  OSCAR BRITO                 D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.15
                                                                                                                        G


    2.17 EDMILSON F.                          4011 76th St                                  OSCAR LONDONO               D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.16
                                                                                                                        G


    2.18 EDMILSON F.                          4011 76th St                                  PAUL MEDINA                 D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.17
                                                                                                                        G


    2.19 EDMILSON F.                          4011 76th St                                  ROBERT DAVILA               D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.18
                                                                                                                        G


    2.20 EDMILSON F.                          4011 76th St                                  ROBERTO                     D
             DELIMA                           Elmhurst, NY 11373-1033                       CESPEDES                    E/F       2.19
                                                                                                                        G


    2.21 EDMILSON F.                          4011 76th St                                  ROBERTO SEPEDES             D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.20
                                                                                                                        G


    2.22 EDMILSON F.                          4011 76th St                                  ROSELO                      D
             DELIMA                           Elmhurst, NY 11373-1033                       RODRIGUEZ                   E/F       2.21
                                                                                                                        G


    2.23 EDMILSON F.                          4011 76th St                                  THE SHERWIN                 D
             DELIMA                           Elmhurst, NY 11373-1033                       WILLIAMS                    E/F       3.5
                                                                                            COMPANY                     G


    2.24 EDMILSON F.                          4011 76th St                                  WALTER PAENCO               D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.22
                                                                                                                        G




Official Form 206H                                                      Schedule H: Your Codebtors                                Page 3 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                   Doc 1   Filed 05/21/19       Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                           Column 2: Creditor

              Name                            Mailing Address                               Name                        Check all schedules
                                                                                                                        that apply:
    2.25 EDMILSON F.                          4011 76th St                                  WILMAN ARGUETA              D
             DELIMA                           Elmhurst, NY 11373-1033                                                   E/F       2.23
                                                                                                                        G


    2.26 MARCELO                              116 Elm Ave                                   MARJAM SUPPLY               D
             TONIDANEL                        Mount Vernon, NY 10550-2362                   CO. INC.                    E/F       3.3
                                                                                                                        G


    2.27 MEC GENERAL                          4011 76th St                                  CREY ESTERLIN               D
             INC.                             Elmhurst, NY 11373-1033                       BONILLA                     E/F       2.1
                                                                                                                        G


    2.28 MEC GENERAL                          4011 76th St                                  FRANCISCO                   D
             INC.                             Elmhurst, NY 11373-1033                       PASTRANA                    E/F       2.2
                                                                                                                        G


    2.29 MEC GENERAL                          4011 76th St                                  JEAN NORENA                 D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.3
                                                                                                                        G


    2.30 MEC GENERAL                          4011 76th St                                  JESUS AQUILINO              D
             INC.                             Elmhurst, NY 11373-1033                       ULLOA MARIN                 E/F       2.4
                                                                                                                        G


    2.31 MEC GENERAL                          4011 76th St                                  JOEL LEON                   D
             INC.                             Elmhurst, NY 11373-1033                       PERUANO                     E/F       2.5
                                                                                                                        G


    2.32 MEC GENERAL                          4011 76th St                                  JONATHON                    D
             INC.                             Elmhurst, NY 11373-1033                       BONILLA                     E/F       2.6
                                                                                                                        G


    2.33 MEC GENERAL                          4011 76th St                                  JORDAN                      D
             INC.                             Elmhurst, NY 11373-1033                       SOPLOPUCO                   E/F       2.7
                                                                                                                        G




Official Form 206H                                                      Schedule H: Your Codebtors                                Page 4 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                   Doc 1   Filed 05/21/19       Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                           Column 2: Creditor

              Name                            Mailing Address                               Name                        Check all schedules
                                                                                                                        that apply:
    2.34 MEC GENERAL                          4011 76th St                                  JOSE OROCAJA                D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.8
                                                                                                                        G


    2.35 MEC GENERAL                          4011 76th St                                  JOSE POLO                   D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.9
                                                                                                                        G


    2.36 MEC GENERAL                          4011 76th St                                  JUAN QUISPE                 D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.10
                                                                                                                        G


    2.37 MEC GENERAL                          4011 76th St                                  JULIO E RIOS                D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.11
                                                                                                                        G


    2.38 MEC GENERAL                          4011 76th St                                  KAZALAS PAINT               D
             INC.                             Elmhurst, NY 11373-1033                       SUPPLY CO., INC.            E/F       3.2
                                                                                                                        G


    2.39 MEC GENERAL                          4011 76th St                                  LEOBARDO                    D
             INC.                             Elmhurst, NY 11373-1033                       CASTILLO                    E/F       2.12
                                                                                                                        G


    2.40 MEC GENERAL                          4011 76th St                                  LUCAS DIAS                  D
             INC.                             Elmhurst, NY 11373-1033                       PEREIRA                     E/F       2.13
                                                                                                                        G


    2.41 MEC GENERAL                          4011 76th St                                  LUIS TAMAY                  D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.14
                                                                                                                        G


    2.42 MEC GENERAL                          4011 76th St                                  OSCAR BRITO                 D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.15
                                                                                                                        G




Official Form 206H                                                      Schedule H: Your Codebtors                                Page 5 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                   Doc 1   Filed 05/21/19       Entered 05/21/19 20:44:41


 Debtor      MEC GENERAL CONSTRUCTION CORP.                                            Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                           Column 2: Creditor

              Name                            Mailing Address                               Name                        Check all schedules
                                                                                                                        that apply:
    2.43 MEC GENERAL                          4011 76th St                                  OSCAR LONDONO               D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.16
                                                                                                                        G


    2.44 MEC GENERAL                          4011 76th St                                  PAUL MEDINA                 D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.17
                                                                                                                        G


    2.45 MEC GENERAL                          4011 76th St                                  ROBERT DAVILA               D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.18
                                                                                                                        G


    2.46 MEC GENERAL                          4011 76th St                                  ROBERTO                     D
             INC.                             Elmhurst, NY 11373-1033                       CESPEDES                    E/F       2.19
                                                                                                                        G


    2.47 MEC GENERAL                          4011 76th St                                  ROBERTO SEPEDES             D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.20
                                                                                                                        G


    2.48 MEC GENERAL                          4011 76th St                                  ROSELO                      D
             INC.                             Elmhurst, NY 11373-1033                       RODRIGUEZ                   E/F       2.21
                                                                                                                        G


    2.49 MEC GENERAL                          4011 76th St                                  WALTER PAENCO               D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.22
                                                                                                                        G


    2.50 MEC GENERAL                          4011 76th St                                  WILMAN ARGUETA              D
             INC.                             Elmhurst, NY 11373-1033                                                   E/F       2.23
                                                                                                                        G




Official Form 206H                                                      Schedule H: Your Codebtors                                Page 6 of 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1         Filed 05/21/19             Entered 05/21/19 20:44:41




           Fill in this information to identify the case:

 Debtor name        MEC GENERAL CONSTRUCTION CORP.

 United States Bankruptcy Court for the:          EASTERN DISTRICT OF NEW YORK, BROOKLYN DIVISION

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                          Check all that apply                        (before deductions and
                                                                                                                                         exclusions)

       For prior year:                                                                       Operating a business                                   $77,007.00
       From 1/01/2018 to 12/31/2018
                                                                                              Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue           Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      None.
       Creditor's Name and Address                                       Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                             Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1         Filed 05/21/19             Entered 05/21/19 20:44:41

 Debtor       MEC GENERAL CONSTRUCTION CORP.                                                           Case number (if known)



    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
    foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None
       Creditor's name and address                          Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                  Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
              Case title                                     Nature of case              Court or agency's name and                 Status of case
              Case number                                                                address
       7.1.   Kazalas Paint Supply Co. Inc.                  debt collection             NYS Supreme Court,                          Pending
              v. MEC General Construction                                                Queens County                                 On appeal
              Corp. and MEC General Inc.                                                 8811 Sutphin Blvd
                                                                                                                                       Concluded
              702969/2019                                                                Jamaica, NY 11435-3720

       7.2.   The Sherwin-Williams                           debt collection             NYS Supreme Court,                          Pending
              Company v. MEC General                                                     Queens County                                 On appeal
              Construction Corp. and                                                     8811 Sutphin Blvd
                                                                                                                                       Concluded
              Edmilson Delima                                                            Jamaica, NY 11435-3720
              713399/2018

       7.3.   Marjam Supply Co. Inc. v.                      debt collection             NYS Supreme Court,                          Pending
              MEC General Const. Corp.,                                                  Queens County                                 On appeal
              Edmilson Delima, et al.                                                    8811 Sutphin Blvd
                                                                                                                                       Concluded
              700375/2019                                                                Jamaica, NY 11435-3720

       7.4.   HILTI, Inc. v. MEC General                     debt collection             NYS Supreme Court,                          Pending
              Construction Corp.                                                         Queens County                                 On appeal
              719265/2018                                                                8811 Sutphin Blvd
                                                                                                                                       Concluded
                                                                                         Jamaica, NY 11435-3720

       7.5.   Oscor Londono v. MEC                           claim for unpaid            NYS Supreme Court,                          Pending
              General Construction Corpl,                    wages                       Queens County                                 On appeal
              et al.                                                                     8811 Sutphin Blvd
                                                                                                                                       Concluded
              712944/2018                                                                Jamaica, NY 11435-3720

       7.6.   Jesus Aquilino Ulloa Marin v.                  claim for unpaid            U.S. District Court, EDNY                   Pending
              MEC General Construction                       wages                       225 Cadman Plz E                              On appeal
              Corp., et al.                                                              Brooklyn, NY 11201-1832                       Concluded
              19-CV-01052

       7.7.   Juan Quispe, Reberto                                                       U.S. District Court, EDNY                   Pending
              Cespedes, et al. v. MEC                                                    225 Cadman Plz E                              On appeal
              General Construction Inc.,                                                 Brooklyn, NY 11201-1832
                                                                                                                                       Concluded
              Edmilson Delima, et al.
              18-cv-00773-WFK-PK


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1         Filed 05/21/19             Entered 05/21/19 20:44:41

 Debtor        MEC GENERAL CONSTRUCTION CORP.                                                          Case number (if known)



8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
               Recipient's name and address                  Description of the gifts or contributions                  Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss           Value of property
       the loss occurred                                                                                                                                     lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                 Who was paid or who received the              If not money, describe any property transferred               Dates                Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.     Law Office of Joseph A.
                 Fazio
                 94 Willis Ave
                 Mineola NY 11501, NY 11501                    0.00                                                          4/23/2019                 $3,365.00

                 Email or website address


                 Who made the payment, if not debtor?
                 The Delima Group



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers             Total amount or
                                                                                                                     were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1         Filed 05/21/19             Entered 05/21/19 20:44:41

 Debtor        MEC GENERAL CONSTRUCTION CORP.                                                          Case number (if known)



    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
               Who received transfer?                        Description of property transferred or                     Date transfer was         Total amount or
               Address                                       payments received or debts paid in exchange                made                               value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                 Dates of occupancy
                                                                                                                         From-To
       14.1.     3320 61st St
                 Woodside, NY 11377-2234

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                 Facility name and address                   Nature of the business operation, including type of services the           If debtor provides meals
                                                             debtor provides                                                            and housing, number of
                                                                                                                                        patients in debtor’
                                                                                                                                                          s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and              Last 4 digits of           Type of account or           Date account was         Last balance before
                 Address                                     account number             instrument                   closed, sold,             closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1         Filed 05/21/19             Entered 05/21/19 20:44:41

 Debtor        MEC GENERAL CONSTRUCTION CORP.                                                          Case number (if known)



                Financial Institution name and               Last 4 digits of           Type of account or           Date account was           Last balance before
                Address                                      account number             instrument                   closed, sold,               closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred
       18.1.    HSBC                                         XXXX-3786                  Checking                                                              $0.00
                PO Box 9                                                                 Savings
                Buffalo, NY 14240-0009
                                                                                         Money Market
                                                                                         Brokerage
                                                                                         Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                  Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                        Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?



Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1         Filed 05/21/19             Entered 05/21/19 20:44:41

 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                            Case number (if known)



           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed
    25.1.                                                   CONSTRUCTION                                     EIN:
             MEC GENERAL INC.
             4011 76th St
             Elmhurst, NY 11373-1033                                                                         From-To



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26a.1.       DORA VILLAMIL                                                                                                            2015 to present
                    358 Knickerbocker Ave
                    Brooklyn, NY 11237-3741
       26a.2.       ROSELIA DELIMA                                                                                                           2015 to present
                    4011 76th St
                    Elmhurst, NY 11373-1033

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

             None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26b.1.       DORA VILLAMIL                                                                                                            2015 to present
                    358 Knickerbocker Ave
                    Brooklyn, NY 11237-3741
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26b.2.       ROSELIA DELIMA                                                                                                           2015 to present
                    4011 76th St
                    Elmhurst, NY 11373-1033




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1         Filed 05/21/19             Entered 05/21/19 20:44:41

 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                            Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.3.       EDMILSON F. DELIMA                                                                                                   2015 to present
                    4011 76th St
                    Elmhurst, NY 11373-1033

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why
       26c.1.       DORA VILLAMIL
                    358 Knickerbocker Ave
                    Brooklyn, NY 11237-3741
       26c.2.       ROSELIA DELIMA
                    4011 76th St
                    Elmhurst, NY 11373-1033
       26c.3.       EDMILSON F. DELIMA
                    4011 76th St
                    Elmhurst, NY 11373-1033

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address

27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                        Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                           or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       EDMILSON F. DELIMA                           4011 76th St                                         SOLE SHAREHOLDER AND                   100%
                                                    Elmhurst, NY 11373-1033                              OFFICER



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                      Doc 1         Filed 05/21/19             Entered 05/21/19 20:44:41

 Debtor      MEC GENERAL CONSTRUCTION CORP.                                                            Case number (if known)



              Name and address of recipient                  Amount of money or description and value of                Dates             Reason for providing
                                                             property                                                                     the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        May 21, 2019

 /s/ EDMILSON F. DELIMA                                               EDMILSON F. DELIMA
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        PRESIDENT

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com
                        Case 1-19-43106-cec                 Doc 1     Filed 05/21/19            Entered 05/21/19 20:44:41


B2030 (Form 2030) (12/15)
                                                            United States Bankruptcy Court
                                                     Eastern District of New York, Brooklyn Division
 In re       MEC GENERAL CONSTRUCTION CORP.                                                                  Case No.
                                                                             Debtor(s)                       Chapter      7

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
             For legal services, I have agreed to accept                                                 $
             Prior to the filing of this statement I have received                                       $
             Balance Due                                                                                 $

             RETAINER
             For legal services, I have agreed to accept and received a retainer of                      $                    3,365.00
             The undersigned shall bill against the retainer at an hourly rate of                   $                          300.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:
              Debtor                  Other (specify):    THE DELIMA GROUP INC.

3.     The source of compensation to be paid to me is:
                    Debtor        Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
             firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 2019 CINGroup - www.cincompass.com
                      Case 1-19-43106-cec                     Doc 1      Filed 05/21/19    Entered 05/21/19 20:44:41



 In re       MEC GENERAL CONSTRUCTION CORP.                                                         Case No.
                                                            Debtor(s)

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                              (Continuation Sheet)
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 21, 2019                                                            /s/ Joseph A. Fazio
     Date                                                                    Joseph A. Fazio
                                                                             Signature of Attorney
                                                                             Law Office of Joseph A. Fazio

                                                                             94 Willis Ave
                                                                             Mineola NY 11501, NY 11501

                                                                             jfazio@prolawgroup.com
                                                                             Name of law firm




Software Copyright (c) 2019 CINGroup - www.cincompass.com
                                                                                  Case 1-19-43106-cec             Doc 1    Filed 05/21/19       Entered 05/21/19 20:44:41


                                                                                                              United States Bankruptcy Court
                                                                                                       Eastern District of New York, Brooklyn Division

                                                                   IN RE:                                                                                Case No.
                                                                   MEC GENERAL CONSTRUCTION CORP.                                                        Chapter 7
                                                                                                          Debtor(s)

                                                                                                         VERIFICATION OF CREDITOR MATRIX
                                                                   The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of creditors) is true and
                                                                   correct to the best of their knowledge.


                                                                   Date: May 21, 2019                           /s/ EDMILSON F. DELIMA
                                                                                                                Debtor



                                                                                                                Joint Debtor


                                                                                                                /s/ Joseph A. Fazio
© 2019 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                                                                Attorney for Debtor
Case 1-19-43106-cec   Doc 1   Filed 05/21/19   Entered 05/21/19 20:44:41




CREY ESTERLIN BONILLA
11101 39th Ave Apt 4
Corona, NY 11368-2649


HANG & ASSOCIATES, PLLC
13620 38th Ave Ste 10G
Flushing, NY 11354-4263


JESUS AQUILINO ULLOA MARIN
3768 97th St
Corona, NY 11368-1753


JONATHON BONILLA
11101 39th Ave Apt 4
Corona, NY 11368-2649


JUAN QUISPE
2175 Belmont Ave Apt 5
Bronx, NY 10457-2626


JULIO E RIOS
9030 46TH AVE APT 1
Elmhurst, NY 11373


KAZALAS PAINT SUPPLY CO., INC.
9016 37th Ave
Jackson Heights, NY 11372-7918
Case 1-19-43106-cec   Doc 1   Filed 05/21/19   Entered 05/21/19 20:44:41




LEOBARDO CASTILLO
7010 Fort Hamilton Pkwy
Brooklyn, NY 11228-1104


LUCAS DIAS PEREIRA
1506 Avalon Pines Dr
Coram, NY 11727-5140


LUIS TAMAY
3414 97th St
Flushing, NY     11368-1032


MARJAM SUPPLY CO. INC.
885 Conklin St
Farmingdale, NY 11735-2400


MICHAEL FAILLACE & ASSOC., P.C.
60 E 42nd St Rm 4510
New York, NY 10165-0012


NEW YORK STATE INSURANCE FUND
8 Corporate Center Dr Fl 2
Melville, NY 11747-3193


OSCAR BRITO
3242 82nd St Bsmt
East Elmhurst, NY      11370-2004
Case 1-19-43106-cec   Doc 1   Filed 05/21/19   Entered 05/21/19 20:44:41




PAUL MEDINA
10605 37th Ave Apt 1
Corona, NY 11368-2489


PEACE OF MIND INSURANCE BROKERAGE LLC
2 Skillman St Ste 308
Brooklyn, NY 11205-1550


PETER C. COTELIDIS, ESQ.
200 Old Country Rd Ste 190
Mineola, NY 11501-4235


RAPAPORT LAW FIRM, PLLC
1 Penn Plz Ste 2430
New York, NY 10119-2403


RHETT A. FRIMET, P.C.
10 E 40th St Fl 46
New York, NY 10016-0301


ROBERT DAVILA
520 52nd St Apt 4L
Brooklyn, NY 11220-2754


ROSELO RODRIGUEZ
6609 Grand Ave
Maspeth, NY 11378-2540
Case 1-19-43106-cec    Doc 1   Filed 05/21/19   Entered 05/21/19 20:44:41




STEPHANIE J. DONATO, ESQ.
261 N Plank Rd
Newburgh, NY 12550-1724


TESSER & COHEN
946 Main St
Hackensack, NJ        07601-5136


THE SHERWIN WILLIAMS COMPANY
313 Butler St
Brooklyn, NY 11217-3034
   Case 1-19-43106-cec           Doc 1     Filed 05/21/19       Entered 05/21/19 20:44:41




              RESOLUTION FOR FILING OF CHAPTER 7 BANKRUPTCY
                                    of
                    MEC GENERAL CONSTRUCTION CORP.


WHEREAS, the Corporation is insolvent and unable to pay its debts as they mature, and

WHEREAS, it would be in the best interests of creditors for the Corporation to file a voluntary
petition under Chapter 7 of the Bankruptcy Code, it is:


RESOLVED, that the Corporation file as soon as practicable a bankruptcy in accordance with
Chapter 7 of the Bankruptcy Code.

The undersigned hereby certifies that he is the duly elected and qualified Secretary and the
Custodian of the books and records and seal of MEC GENERAL CONSTRUCTION CORP., a
corporation duly formed pursuant to the laws of the state of New York and that the foregoing is a
true record of a resolution duly adopted at a meeting of the directors and that said meeting was held
in accordance with state law and the Bylaws of the above-named Corporation on May 14, 2019,
and that said resolution is now in full force and effect without modification or rescission.


Dated: May 14, 2019




___________________________

Edmilson F. Delima, Secretary
       Case 1-19-43106-cec        Doc 1      Filed 05/21/19         Entered 05/21/19 20:44:41




                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NEWYORK

 IN RE:        MEC GENERAL CONSTRUCTION CORP.
                                                                          Case No. ___________
        Debtor(s).                                                                  7
                                                                          Chapter ____


                         CORPORATE OWNERSHIP STATEMENT

Pursuant to Federal Bankruptcy Rule 1007(a)(1)


                    MEC GENERAL CONSTRUCTION CORP.
                 __________________________________________________, a

                                      [Name of Corporate Party]
                                              :
                                      (check one)

                                      G
                                      X   Corporate Debtor
                                      G   Party to an adversary proceeding
                                      G   Party to a contested matter
                                      G   Member of committee of creditors
                                      G   Limited Liability corporation

 makes the following disclosure(s):

 All corporations, other than a governmental unit, that directly or indirectly own ten percent

 (10%) or more of any class of the corporation’s equity interests are listed below:
                      _________________________________________________
                      _________________________________________________
                      _________________________________________________
                      _________________________________________________
 OR

 G
 X      There are no entities that directly or indirectly own 10% or more of any class of the
        corporation’s equity interest.

                   21st day of _______,
        Dated this ____         May       19
                                        20___.

                                                            Joseph A. Fazio, Esq.
                                                           ______________________________
                                                                                       4123857 (NY)
                                                           Attorney Name, BAR #___________
                                                           [Address/Telephone/Fax/Email]
                                                           ______________________________
                                                             94 Willis Avenue, Mineola NY 11501
                                                           ______________________________
                                                             tel. (516)684-9765 fax (516)977-9171
                                                           ______________________________
                                                             e-mail: jfazio@prolawgroup.com
                                                           Attorney for ____________________
                                                                           MEC General Construction Corp., Debtor
                       Case 1-19-43106-cec               Doc 1       Filed 05/21/19         Entered 05/21/19 20:44:41
                                            UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF NEW YORK
                                                               www.nyeb.uscourts.gov


                                                 STATEMENT PURSUANT TO LOCAL
                                                   BANKRUPTCY RULE 1073-2(b)

          MEC GENERAL CONSTRUCTION CORP.
DEBTOR(S):______________________________________________________ CASE NO.:______________________

        Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning
Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Rel           Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

     NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
     THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:


1.             1-19-43104
     CASE NO.: _________________________ JUDGE: __________________________ DISTRICT/DIVISION: EDNY
                                                                                              ______________________
                             YES
     CASE PENDING: (YES/NO): _____________ [If closed] Date of Closing: ____________________________________
                                      voluntary Chap 7 bankruptcy petition on filed 5/21/19
     CURRENT STATUS OF RELATED CASE: ___________________________________________________________________________
                                     (Discharged/awaiting discharge, confirmed, dismissed, etc.

                                                                        affiliates, as defined in 11 U.S.C. § 101(2)
             MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above): ________________________________________________

     SCHEDULE A/B: PROPERTY OFFICIAL FORM 106                            INDIVIDUAL” PART 1 (REAL PROPERTY):
     REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B – PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
                    none
     RELATED CASES: ________________________________________________________________________________________________

     SCHEDULE A/B: ASSETS – REAL PROPERTY OFFICIAL FORM 206                                  NON-INDIVIDUAL” PART 9 (REAL
     PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B – PART 9” WHICH WAS ALSO LISTED IN
     SCHEDULE “A/B” OF RELATED CASES:
      none
     ________________________________________________________________________________________________
2.             1-19-43105
     CASE NO.: _________________________ JUDGE: __________________________ DISTRICT/DIVISION: ______________________
                             YES
     CASE PENDING: (YES/NO): _____________ [If closed] Date of Closing: ____________________________________
                                      voluntary Chap 7 bankruptcy petition on filed 5/21/19
     CURRENT STATUS OF RELATED CASE: ___________________________________________________________________________
                                     (Discharged/awaiting discharge, confirmed, dismissed, etc.

                                                                        affiliates, as defined in 11 U.S.C. § 101(2)
             MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above): ________________________________________________

     SCHEDULE A/B: PROPERTY OFFICIAL FORM 106                            INDIVIDUAL” PART 1 (REAL PROPERTY):
     REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B – PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
                    none
     RELATED CASES: ________________________________________________________________________________________________

     SCHEDULE A/B: ASSETS – REAL PROPERTY OFFICIAL FORM 206                                  NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
     REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B – PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
                   none
     RELATED CASES:_____________________________________________________________
                      Case 1-19-43106-cec            Doc 1      Filed 05/21/19       Entered 05/21/19 20:44:41
                                                                    [OVER]

     DISCLOSURE OF RELATED CASES (cont’d)

3.   CASE NO.: _________________________ JUDGE: __________________________ DISTRICT/DIVISION: ______________________

     CASE PENDING: (YES/NO): _____________ [If closed] Date of Closing: ____________________________________

     CURRENT STATUS OF RELATED CASE: ___________________________________________________________________________
                                     (Discharged/awaiting discharge confirmed, dismissed, etc.

             MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above): ________________________________________________

     SCHEDULE A/B: PROPERTY OFFICIAL FORM 106                       INDIVIDUAL” PART 1 (REAL PROPERTY):
     REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B – PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
     RELATED CASES: ________________________________________________________________________________________________

     SCHEDULE A/B: ASSETS – REAL PROPERTY OFFICIAL FORM 206                           NON-INDIVIDUAL” PART 9 (REAL
     PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B – PART 9” WHICH WAS ALSO LISTED IN
     SCHEDULE “A/B” OF RELATED CASES:
     ________________________________________________________________________________________________
     NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
     be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


     TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

                                                                          Y
     I am admitted to practice in the Eastern District of New York (Y/N): __________

     CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

     I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as
     indicated elsewhere on this form.



     __________________________________________                                       ______________________________________________
     Signature of Debtor’s Attorney                                                   Signature of Pro-se Debtor/Petitioner

                                                                                      ______________________________________________
                                                                                      4011 76th St
                                                                                      Mailing Address of Debtor/Petitioner

                                                                                      Elmhurst, NY 11373-1033
                                                                                      ______________________________________________
                                                                                      City, State, Zip Code

                                                                                      ______________________________________________
                                                                                      Email Address

                                                                                      ______________________________________________
                                                                                      Area Code and Telephone Number




     Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
     other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
     the dismissal of the case with prejudice.

     NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
     result.
